UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:11-CR-122-T-17MAP
MARTY LARAY GREENE.

ORDER
This cause is before the Court on:
Dkt. 83 Motion for Early Termination of Supervised Release
Dkt. 84 Motion for Early Termination of Supervised Release

Dkt. 87 Response

Defendant Marty Laray Greene moves for early termination of supervised
release pursuant to 18 U.S.C. Sec. 3583(e)(1).

Defendant Greene asserts that he has complied with all terms of supervision

and has maintained steady employment.

The Government opposes Defendant Greene’s Motion. The Government argues
that Defendant’s term of supervised release is mandated by statute, 21 U.S.C. Sec.
841(b)(1)(A), and that term will not expire until March 2026. Defendant Greene’s term of

supervised release began on March 25, 2016.

Defendant Greene was sentenced on May 9, 2012 to a term of imprisonment of
140 months, a term of supervised release of 120 months, fine waived, and a special
assessment of $100.00. Defendant Greene received a 6-level reduction on the Government’s
5K1.1 Motion.

Defendant Greene later received the benefit of a reduction of sentence pursuant

to Rule 35. Defendant Greene’s term of imprisonment was reduced to 70 months.
Defendant Green has completed more than one year of Defendant's term of

supervised release.

Pursuant to 18 U.S.C. Sec. 3583(e)(1), | have considered the factors set
forth in 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5) and
(a)(7), and determine that early termination of the 120-month term of supervised release

is warranted and is in the interest of justice. Accordingly, it is

ORDERED that pro se Defendant Marty Laray Greene’s Motion for Early
Termination (Dkt. 84) is granted. Defendant's first Motion for Early is denied as moot.

DONE and ORDERED in Chambers in Tampa, Florida on this 7 , A
day of December, 2019.

 

 

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Marty Laray Greene
708 E. Janus Street
Tampa, FL 33603
